DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Drawings:
The objections to the drawings have been withdrawn.

Claim Rejections - 35 USC § 112
The rejection to claims 13 and 14 have been withdrawn.

Claim Rejections - 35 USC § 102
The Applicant’s arguments with regards to claims 1 has been considered but is not persuasive.
In regards to claim 1, the Applicant argues “Carter does not disclose or even teach a slip joint which is moveable between an open and a closed position, and wherein the overall length of the swivel anchor is less when the slip joint is in the closed position than when the slip joint is in the open position. “
The Examiner respectfully disagrees. The claims does not further define what a “slip joint” entails such that it can be given any specific interpretation and the recitation of “an upper component” and  “a lower component” does not further suggest any specific structure(s). Furthermore, the functionally language that is used in the limitation does not suggest any specific structures that the “slip joint” possesses or the location of the slip joint with respect to the other structures that the swivel anchor comprises.
Carter discloses the abovementioned all of the features of claim 1, more specifically the limitation “a slip joint, comprising an upper component and a lower component, wherein the upper and lower components may move relative to each other in a direction parallel with the longitudinal axis, between an open position and a closed position of the slip joint, wherein in the open position the longitudinal displacement between the upper component and the lower component is greater than the longitudinal displacement between the upper component and the lower component when the slip joint is in the closed position, and wherein when the slip joint is in the closed position the overall length of the swivel anchor is less than when the slip joint is in the open position.” as shown in the figures 14 and 15 of Carter detailed below.

    PNG
    media_image1.png
    302
    293
    media_image1.png
    Greyscale

Figure 14 above shows “a slip joint” which comprises all of the structures shown in the figure. The “slip joint” comprises the upper (3) and lower (8) components and is shown to be in “the closed position” because the upper (3) and lower (8) components are close together and there is no longitudinal displacement.

    PNG
    media_image2.png
    346
    277
    media_image2.png
    Greyscale

	In Figure 15 above, “the slip joint” is in “the open position” because the lower component (8) has shift downward relative to the upper component (3) such that longitudinal displacement has occurred (Col. 7, lines 7-24). Therefore, it is clear that Carter discloses the above limitations.
The examiner acknowledges that this is a broader interpretation than Applicant’s. However examiners are not only allowed to apply broad interpretations, but are required to do so, as it reduces the possibility that the claims, once issued, will be interpreted more broadly than is justified. MPEP §2111. Patentability is determined by the “broadest reasonable interpretation consistent with the specification” (MPEP §2111), not the narrowest reasonable interpretation. And Applicant does not have an explicit lexicographical statement in line with MPEP §2111.01 subsection IV requiring a specific interpretation of the relevant phrases which forces the examiner to interpret them only one way.

In regards to claim 24, no response was made to the rejection to claim 24. 		For the above reasons, the rejections to claims 1 and 24 will be maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 17-19 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter et al. (U.S. Patent No. 5253710). 
In regards to claim 1,  Carter teaches a swivel anchor for use as part of a drill string, the swivel anchor having a longitudinal axis and a length (Abstract, Fig. 1) and comprising: 
a slip arrangement (32; Fig. 1), comprising a slip body (24, 37) and at least one slip element (32a; Col. 4 lines 47-52 ), wherein the at least one slip element (32a) is movable from a retracted position (Fig. 1b, 2b), in which the slip element lies wholly or substantially wholly within the profile of the slip body (24, 37), and an extended position, in which the slip element (32a) protrudes beyond the profile of the slip body (24, 37) and may engage with the casing of a wellbore in which the swivel anchor is positioned (“when actuated, grapple slips 32 serve to engage the inner bore of the well casing with a sufficient force to support the weight of the casing…”; Col. 4 line 60-Col. 5 line 39)  
upper and lower connections (1A, 49A; Fig. 1A,B), by which the swivel anchor may be attached to further components (“spear assembly is threadedly coupled to a standard workstring via female joint 1A or other attachment means conventional in the art… big inch cutter or marine cutter…is then threadedly attached to sub assembly 49 via box end 49A.”;Col. 6, lines 53-65) wherein the slip arrangement (32) is rotatable (Col. 2 lines 26-32, Col. 5 lines 3-22) about the longitudinal axis with respect to the upper and lower connections (1A, 49A); and 
a slip joint, comprising an upper component (3) and a lower component (8), wherein the upper and lower components may move relative to each other in a direction parallel with the longitudinal axis (Col. 7 lines 7-24), between an open position (Figs. 12, 15) and a closed position (Figs. 10, 14) of the slip joint, wherein in the open position (Figs. 12, 15) the longitudinal displacement between the upper component and the lower component is greater than the longitudinal displacement between the upper component and the lower component when the slip joint is in the closed position (Figs. 10, 14), and wherein when the slip joint is in the closed position the overall length of the swivel anchor is less than when the slip joint is in the open position (Col. 7 lines 7-24, Figs. 7A, B, 8A, B, 10 & 14, 12 & 15). 

In regards to claim 2, Carter teaches a swivel anchor according to claim 1, wherein the at least one slip element (32a) is constrained to move, with respect to the slip body, along an axis which is inclined with respect to the longitudinal axis (The slip elements are constrained to move in any other direction except downward along sleeve 37 (parallel to the longitudinal axis (not shown)) and radially outward (parallel to the longitudinal axis) due to the nature of the actuation mechanism; Col. 5 lines 23-39, Fig. 2B, 16, 17)  

In regards to claim 3, Carter teaches a swivel anchor according to claim 2, wherein the swivel anchor has an upper connection (1A; Fig. 1A,B), by which the swivel anchor may be connected to a further component, and a lower connection (49A), by which the swivel anchor may be connected to a further component, and wherein the length of the swivel anchor is defined between the upper and lower connections (“spear assembly is threadedly coupled to a standard workstring via female joint 1A or other attachment means conventional in the art… big inch cutter or marine cutter…is then threadedly attached to sub assembly 49 via box end 49A.”;Col. 6, lines 53-65. Fig. 1A-2B).  

In regards to claim 4, Carter teaches a swivel anchor according to claim 3, wherein the upper connection is rotationally linked to the lower connection, and the slip arrangement may rotate with respect to the upper and lower connections (Col. 2 lines 26-32, Col. 5 lines 3-22).  
In regards to claim 5, Carter teaches a swivel anchor according  claim 1, wherein the upper (3) and lower components (8) of the slip joint are telescopically connected to one another (Upper 3 and lower 8 components are “telescopically connected” because the lower component 8 is forced downward such that the narrower tubular portion of 8 (Fig. 15) extends from the inner portion of upper component 3; Figs. 10 & 14, 12 & 15)  

In regards to claim 9, Carter teaches a swivel anchor according to claim 1, wherein the slip joint is positioned above the slip arrangement (Figs. 1A-2B).  

In regards to claim 17, Carter teaches a swivel anchor according to claim 1 wherein the upper (3) and lower (8) components of the slip joint are rotationally linked to each other for at least some of the range of relative motion between the upper and lower components (“the tool is rotated in left-hand rotation to disengage J-groove key 6 in J-groove 51. Relative rotation between key 6 and piston tube 8 is made possible by the resistance provided by friction blocks 19 which frictionally contact the interior of casing 101. Friction blocks 19 prevent the rotation of piston tube 8 relative to the rotation of the mandrel 1 (which includes upper component 3); Col. 6 lines 66- Col. 7 line 8, Figs. 10, 12, 14, 15).  

In regards 18, Carter teaches a swivel anchor according to claim 17, wherein the upper and lower components of the slip joint are rotationally linked to each other for the entirety, or substantially the entirety, of the range of relative motion between the upper and lower components (“the tool is rotated in left-hand rotation to disengage J-groove key 6 in J-groove 51. Relative rotation between key 6 and piston tube 8 is made possible by the resistance provided by friction blocks 19 which frictionally contact the interior of casing 101. Friction blocks 19 prevent the rotation of piston tube 8 relative to the rotation of the mandrel 1 (which includes upper component 3); Col. 6 lines 66- Col. 7 line 8, Figs. 10, 12, 14, 15).    

In regards to claim 19, Carter teaches a swivel anchor according to claim 18, wherein the upper and lower components of the slip joint are rotationally linked to each other for only a first part of the range of relative motion between the upper and lower components, and wherein the upper and lower components are not rotationally linked to each other for a second part of the range of relative motion therebetween (The movement of the J-groove linking mechanism 51 in Figs. 10/12 shows that there is an interval where the upper 3 and lower 8 components are separately rotatable (at the vertical slot portion) and rotationally linked (at the horizontal slot portion). The claim is being interpreted broadly absent a more explicit recitation of “the ranges of relative motion” or specific structures which define the interactions in those ranges; Figs. 10, 12, 14, 15).

In regards to claim 23, Carter teaches a drill string including a swivel anchor (Abstract, Figs. 1A-2B)  according to claim 1 (See rejection to claim 1 above).

In regards to claim  24, Carter teaches a method comprising: providing a drill string including a swivel anchor according to claim 1 (See rejection to claim 1 above), which is in an initial open or closed position (Col. 7 lines 7-24, Figs. 7A, B, 8A, B, 10 & 14, 12 & 15), and a pipe cutter (56); running the drill string into a wellbore (The apparatus is run into the wellbore on the tubing string; Abstract, Fig. 1A-2B); moving the or each slip element into the extended position, to grip against the casing; using the pipe cutter to cut, at least partially, the casing of the wellbore (Col. 4 lines 25-45, Col. 7 lines 42-45); and moving the slip joint from the initial position to a final position, which is closed if the initial position was open and is open if the initial position was closed (Col. 6 line 53 – Col. 8 line 33).  

In regards to claim 25, Carter teaches a method according to claim 24, wherein the step of moving the slip joint from the initial position to the final position is carried out in response to the drill string appearing to be jammed in the wellbore following or during use of the pipe cutter (Col. 4 lines 25-45, Col. 7 lines 42-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. Patent No. 5253710) in view of  Huggins (EP 1001132 A2).
In regards to claim 6, Carter teaches a swivel anchor according to claim 1.
Carter is silent regarding  a fixing arrangement, which initially maintains the upper and lower components of the slip joint in a fixed longitudinal position with respect to each other, and wherein the fixing arrangement may be disengaged to allow relative longitudinal motion between the upper and lower components. 
Huggins, drawn to a downhole telescoping joint, discloses a fixing arrangement (shear pin 128; Fig. 3A), which initially maintains the upper (102) and lower components (136) of the slip joint in a fixed longitudinal position with respect to each other (Fig. 3A), and wherein the fixing arrangement may be disengaged to allow relative longitudinal motion between the upper and lower components (Figs. 3B, C). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the  Carter with the shear pin of Huggins in order to selectively disengage the upper and lower connections from each other and prevent premature disengagement (Page 5).

In regards to claim 7, the combination of Carter and Huggins teaches a swivel anchor according to claim 6.
Huggins further discloses that the fixing arrangement comprises one or more elements which initially connect the upper and lower components, and wherein the one or more elements may be broken or otherwise deformed to disconnect the upper and lower components from each other (Figs. 3A-C, Page 5).  

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. Patent No. 5253710)  in view of Montiel et al. (U.S. Publication No. 20160084019).
In regards to claim 8, Carter teaches a swivel anchor according to claim 1.
Carter is silent regarding the slip joint being positioned below the slip arrangement.
	Montiel, drawn to a telescoping slip joint assembly useable in a well, discloses that a tubing string may contain multiple slip joint assemblies (pp[0017]).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Carter with the multiple slip joint assemblies of Montiel in order to  allow the string to extend and retract to compensate for thermal expansion and contraction of the string (pp[0018]).
	In view of the modification made above, the combination of Carter and Montiel teaches that the slip joint is positioned below the slip arrangement (Montiel discloses that a tubing string include a plurality of slip joints along the tubing string (pp[0017]) and Carter disclose a slip joint that is above a slip arrangement (Fig. 1A-2B, 14, 15))

In regards to claim 11, Carter teaches a swivel anchor according to claim 1.
Carter is silent regarding that the slip joint is initially provided in the open position.
Montiel, drawn to a telescoping slip joint assembly useable in a well, discloses that the slip joint can be retracted and extended (the slip joint assembly, or slip joint, is used in a downhole string for purposes of allowing the string to extend and retract to compensate for thermal expansion and contraction of the string; pp[0018]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Carter such that the slip joint is selectively  extended and retracted in order to compensate for thermal expansion and contraction of the string (pp[0018]).
In view of the modification made above, the combination of Carter and Montiel discloses that the slip joint is initially provided in the open position (Montiel discloses selective extending and retracting of the slip joint in order to accommodate for thermal expansion and contraction of the string (pp[0018]).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (U.S. Patent No. 5253710) in view of Garret et al. (U.S. Patent No. 3463252). 
In regards to claim 13, Carter teaches a swivel anchor according to claim 1, where when the slip joint is in the open position, the longitudinal displacement between the upper (3) component and the lower (8) component is greater than the longitudinal displacement between the upper component and the lower component when the slip joint is in the closed position (Figs. 14, 15).  
However, Carter does not explicitly teach that the longitudinal displacement between the upper component and the lower component is greater by at least 7.5 cm (3 inches).
Garret, drawn to a telescopic joint used for drilling operations, discloses that the longitudinal displacement between the upper component and the lower component is greater by at least 7.5 cm (3 inches) (“The telescopic joint disclosed in the aforementioned Garrett application has a travel of about three inches from initial throttling to maximum throttling position plus an additional two inches of travel from maximum throttling position to the limit of contraction”; Col. 3 lines 23-31, Figs. 1, 2).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Carter such that the longitudinal displacement between the upper component and the lower component is greater by at least 7.5 cm (3 inches), as taught by Garret, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.

In regards to claim 14, Carter teaches a swivel anchor according to  claim 1 wherein, when the slip joint is in the open position, the longitudinal displacement between the upper (3) component and the lower (8) component is greater than the longitudinal displacement between the upper component and the lower component when the slip joint is in the closed position (Figs. 14, 15).  
Carter is silent regarding the longitudinal displacement between the upper  component and the lower component is greater by no more than 15 cm (6 inches).
Garret, drawn to a telescopic joint used for  drilling operations, discloses that the longitudinal displacement between the upper  component and the lower component is greater by no more than 15 cm (6 inches) (“The telescopic joint disclosed in the aforementioned Garrett application has a travel of about three inches from initial throttling to maximum throttling position plus an additional two inches of travel from maximum throttling position to the limit of contraction”; Col. 3 lines 23-31, Figs. 1, 2).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  to have modified Carter such that the longitudinal displacement between the upper component and the lower component is greater by no more than 15 cm (6 inches), as taught by Garret, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                 

/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676